40 So. 3d 768 (2010)
Samuel GONZALEZ, et al., Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1557.
District Court of Appeal of Florida, Third District.
February 10, 2010.
Rehearing and Rehearing En Banc Denied August 17, 2010.
Alex Dehghani, for appellants.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before, RAMIREZ, C.J., CORTIÑAS, J., and SCHWARTZ, Senior Judge.
Affirmed. See Bermudez v. State, 603 So. 2d 657 (Fla. 3d DCA 1992).